Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0135292 to Buckingham et al. (“Buckingham”) in view of U.S. Patent Application Publication No. 2015/0064514 to Wu et al. (“Wu”). Regarding claims 1, 3, 6, 8, and 9, Buckingham discloses an all-solid battery comprising a layered, laminated, plurality of lithium battery cells, each of which includes an anode/electrolyte/cathode stack. Wu further discloses providing a protective outer layer to its battery, where the protecting outer layer should, among other things, provide good protection against ingress of oxygen, humidity, and other gas-phase elements, and good impact resistance. Buckingham at paragraph [0055]. Buckingham is silent regarding using a rubber material for this coating layer.
Wu is also directed to battery systems needing a shock-resistant outer layer. Wu discloses the use of rubber materials. Thus, Wu identifies rubber as a common battery casing material providing excellent impact resistance. Wu at paragraph [0018]. Accordingly, the person of ordinary skill in the art at the time of invention would have considered utilizing a rubber coating on the battery of Buckingham to be nothing more than the use of a commonly known alternative material for its intended/customary purpose in the art.
Regarding the specific range of elastic modulus and gas transmission coefficients, because Buckingham and Wu together identify having good resistance to gas transmission and excellent resilience in the face of impact, the Office finds that the recited range for those properties are within the ordinary experimentation the person of ordinary skill in the art at the time of invention would put into arriving at a material having excellent resistance to gas penetration and impact.
Similarly regarding claims 2, 4, and 10, the Office considers those parameters to be nothing more than obvious design choices to the person of ordinary skill in the art in arriving at an exterior coating layer excellent in impact resistance and at resisting gas penetration.
Further regarding claim 5, Buckingham discloses that its battery is all-solid, including its electrolyte. Buckingham is silent regarding the specific solid electrolyte used. Nonetheless, because sulfide-based materials are common solid electrolytes used in lithium batteries, use of sulfide - based solid electrolyte as the solid electrolyte of Buckingham is considered to be nothing more than the use of a commonly known material for its customary purpose to achieve a predictable result.
Claim 7 and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Buckingham and Wu as applied above and further in view of U.S. Patent Application Publication No. 2012/0237834 to Ogasa (“Ogasa”). Buckingham discloses first providing a lamination of lithium battery cells (each of which is itself an anode/electrolyte/cathode lamination), but is silent regarding reducing the pressure in a space between the battery cell lamination and the exterior coating such that the exterior coating is adhered lamination and sealed. However, providing a battery assembly inside an exterior coating material pouch followed by application of vacuum to reduce the pressure in the space between the battery and the exterior material in order to seal the exterior coating around the battery thereby arriving at a sealed battery is a common method of sealing an exterior coating to a battery lamination. Ogasa at paragraph [0150]. Accordingly, the Office finds that applying this technique as an approach to seal an exterior coating layer around the battery lamination of Buckingham to be nothing more than the use of a commonly known alternative method to achieve a predictable/expected result.
Regarding the limitation limiting how the laminate was made, it does not appear pressurizing the laminate under a reduced ambient pressure would lead to a laminate of different structure than the laminate disclosed in Buckingham, thus it is found Bucking ham meets this claim limitation.
Response to Arguments
Applicant's arguments filed August 5, 2022, have been fully considered but they are not persuasive. Applicant argues that the narrowed range of modulus provide unexpected results for the claimed invention, thus establishing patentability for the claims.  The Office disagrees.
First, as Applicant is well aware, for data to be used to establish an unexpected result for a claimed invention, that data must be commensurate in scope with the claimed invention.  Here, the Office notes the breadth of the claims with respect to material composition, where the data pointed to by Applicant is significantly narrow in scope with regard to material compositions, most notably where only a single type of negative electrode active material is used throughout all examples.
Second, Applicant points to comparative example c03 and inventive example 116 as instances where a housing having a modulus outside the claimed range has poor performance.  However, based on the specification, the poor performance of those examples noted by Applicant is related to the high gas transmission coefficient of those examples, not the slightly lower modulus.  As-filed disclosure at paragraph [0111] (stating “In Test No. c03, it is considered that the gas transmission coefficient was high…and thus the all-solid battery failed in the discharge capacity density”).
Finally, the Office notes that it is well understood in the art that an effective case for batteries must have a modulus that is high enough so as to produce a case that adequately aligns and holds the batteries while still being soft enough provide adequate impact resistance.  U.S. Patent Application Publication No. 2014/0154532 at paragraph [0066]; See Also U.S. Patent Application Publication No. 2011/0020730 at paragraph [0067] (teaching that for a material to provide improved impact resistance, its modulus should fall within a specified range).  In other words, a case that has too low a modulus will not be sufficiently rigid to hold the batteries in an aligned position thus providing little to no protection against impact/vibration, but a case having too high a modulus will not sufficiently diffuse incoming impact/vibrations to prevent damage to the battery.  Accordingly, the evidence of record is that the person of ordinary skill in the art at the time of invention would fully expect there to be a range of case modulus of elasticities that provide benefit to a battery experience vibration/impacts that might otherwise damage the battery system where cases having a modulus falling outside that range would not provide sufficient protection.  Thus even if the data presented by Applicant were (1) commensurate in scope with the claimed invention AND (2) relevant to the portion of the claim Applicant alleges it is relevant to, such a finding would not at all be unexpected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727